                  DECLARATION OF GREGORY B. DRUMWRIGHT

I, Gregory B. Drumwright, do hereby say under oath the following:

      1.     I am of legal age and competent to provide this affidavit. All the
information herein is based on my own personal knowledge.

        2.      I am an adult African American resident of Greensboro, North Carolina,
Professor of Communications at High Point University, a community organizer and social
justice activist, and Senior Minister of the Citadel Church in Greensboro.

       3.      On July 1, 2020, I applied for a permit for a peaceful demonstration to take
place at the courthouse square in Graham on July 11, 2020 to protest racialized policing
and police brutality against Black people and our communities, and to protest the
Confederate monument there. Soon after emailing the permit application to the Graham
Police Department (GPD), I received an emailed acknowledgement of receipt of my
application stating that it would be forwarded to GPD Lieutenant Flood, who would then
follow up with me.

      4.     I later telephoned Lt. Flood, who told me that he had seen my application
and would get back to me about it.

        5.     Lieutenant Flood has not responded to my subsequent calls or otherwise
given me any information about the status of my application.The delay is making it very
difficult for me to plan and make arrangements for our demonstration on July 11, 2020.

       6.    Later on July 1, I called Graham’s Assistant City Manager, Aaron Holland,
concerning my permit application. Mr. Holland told me that Sheriff Johnson was not
allowing any permits for protests to be issued.

       7.    I plan to go to Graham on July 4, 2020, accompanied by other community
members who have been denied their civil rights, to demonstrate and protest peaceably
in and around the courthouse square in Graham. These community members have
witnessed white people who want to keep the Confederate monument demonstrating in
the same public space without any interference by any law enforcement officers.
However, the GPD and Sheriff deputies have ordered those of us who oppose the
monument because it glorifies the legacy of slavery and racial oppression of African
Americans in Alamance County to leave that same property.

        8.    Based on the language of Graham’s ordinance and officers’ and deputies’
treatment of those with a social justice message, I don’t expect to ever be granted a
permit by GPD. In addition to protesting the Confederate monument and police
racialized brutality, my message is also about the disproportionate numbers of African




      Case 1:20-cv-00613-CCE-LPA Document 2-9 Filed 07/02/20 Page 1 of 2
Americans arrested, charged and convicted by Alamance County law enforcement and
court.

       This the 2nd day of July, 2020, I affirm, under the penalties for perjury, that the
foregoing representations are true and accurate.




Gregory B. Drumwright




      Case 1:20-cv-00613-CCE-LPA Document 2-9 Filed 07/02/20 Page 2 of 2
